Citation Nr: 0211130	
Decision Date: 09/03/02    Archive Date: 09/09/02

	DOCKET NO.  99-18 843	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
superficial eczema of the legs and thighs.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999 and April 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

This case was previously before the Board in January 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment characterized by reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

2.  The veteran's service-connected eczema of the legs and 
thighs is presently characterized by no more than 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area.  

3.  The veteran's service-connected disabilities, when taken 
in conjunction with his education and occupational 
experience, do not preclude his participation in all forms of 
substantially gainful employment.

CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 
(2001).

2.  An evaluation in excess of 10 percent for superficial 
eczema of the legs and thighs is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § Part 4, Code 
7806 (2001).

3.  A total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a VA social work survey in November 1997, it 
was noted that the veteran was working part time with a 
partner as a renovator of homes, in addition to doing "cement 
work," the total income from which amounted to approximately 
$250 to $350 per week.  

Received in November 1998, from a private rehabilitation 
counselor was a treatise regarding generally accepted 
vocational principles.  

The veteran's claim for a total disability rating based upon 
individual unemployability was received in November 1998.  In 
that application, the veteran indicated that he had 
occupational experience in the home improvement industry, 
specifically, in the areas of sales and labor, and last 
worked in 1991.  He indicated that he had completed high 
school, and had no other education or training.  

VA outpatient treatment records covering the period from 
October 1998 to March 1999 show treatment during that time 
for the veteran' psychiatric and skin problems.  In an entry 
of early October 1998, the veteran indicated that he was 
working.  During outpatient treatment in November 1998,he 
stated that he continued to work. 

At the time of VA outpatient treatment in early January 1999, 
the veteran complained of an "insidious itching all over his 
body, accompanied by a red scaly rash.  He had been seen in 
the emergency room three months earlier, at which time he 
received a diagnosis of dyshidrotic eczema.  Physical 
examination disclosed multiple dry scaly patches on his 
hands, abdomen, back, inner thighs, and posterior calves, in 
addition to multiple excoriations.  There was no evidence of 
either drainage or infection.  The pertinent diagnosis was 
dyshidrotic eczema.  

In March 1999, it was noted that the veteran's prior itchy 
eruption had improved with medication.  Physical examination 
revealed the presence of a few eczematous plaques on the 
veteran's trunk, but no burrows.  His inner thighs showed 
evidence of healing scars, but no active pustules.  The 
clinical assessment was atopic dermatitis and folliculitis.  

In June 1999, a VA psychiatric examination was accomplished.  
At the time of examination, the veteran's claims folder was 
available, and was reviewed.  The veteran stated that he was 
being seen at the local Vet Center, though he had not 
attended a session there since the previous March.  When 
questioned regarding the extent of his depression, the 
veteran described himself as sometimes depressed and 
sometimes lonely.  He found employment intermittently, doing 
odd jobs such as roofing and remodeling, as well as some 
cement work.  He sometimes performed those jobs in 
cooperation with other craftsmen.  He had turned down a 
manufacturing job which had been offered him by Vocational 
Rehabilitation, because he wanted to avoid being around loud 
noises, and the possibility of being exposed to workers of 
Vietnamese descent.  The veteran commented that previous 
records indicated that he had declined this type of 
employment due to "insufficient wages, and that he wished to 
"refute that.  The veteran did not estimate how much of his 
time he spent working.  He did, however, state that he did 
enough work to survive, though he found such work physically 
demanding.  Regarding his post-traumatic stress disorder, the 
veteran complained of recurrent distressing dreams.  While in 
the past, he had experienced physiological reactivity in the 
presence of individuals of Vietnamese descent, he did not 
currently experience such reactions.  According to the 
veteran, he was presently able to discuss incidents he had 
experienced while in Vietnam.  He additionally stated that he 
no longer found it necessary to avoid people of Vietnamese 
descent, and that he had, in fact, been negotiating to do 
some roofing for a potential Vietnamese customer.  

On mental status examination, the veteran's immediate and 
intermediate memory was within normal limits.  There was some 
impairment of concentration, though the veteran's mental 
arithmetic was accurate and unusually rapid.  The veteran 
described mostly mild depressive symptoms, including 
subjective depression, as well as some diminished energy and 
crying, which occurred perhaps 2 or 3 times per week.  
Orientation and abstract reasoning were within normal limits, 
though his responses to hypothetical situations were 
suggestive of some impairment of judgment, particularly with 
regard to responsibility to others.  At the time of 
examination, there were no clear indications of auditory or 
visual hallucinations.  Nor was there any indication of manic 
or hypomanic behavior.  No delusions were elicited, and, 
while he acknowledged a personal history of alcohol abuse, he 
had been sober for 5 1/2 years.  The veteran averred that his 
symptoms were unchanged.  It was the opinion of the examiner 
that there might be some improvement in the veteran's 
symptoms, particularly in the area of avoidance symptoms.  In 
fact, the veteran's current avoidance symptoms were fairly 
marginal for diagnostic purposes.  Noted at the time of 
examination was that any impairment of the veteran's ability 
to work appeared to be attributable to post-traumatic stress 
disorder.  

The pertinent diagnosis was chronic moderate post-traumatic 
stress disorder, with a history of alcohol abuse, currently 
in remission.  The Global Assessment of Functioning Score at 
the time of examination was 60.  

During a VA general medical examination, conducted in late 
June 1999, the veteran stated that he continued to work on 
home improvement projects, such as occasionally selling 
siding and doing simple construction work.  On physical 
examination, his skin displayed a normal texture and turgor.  
There were stretch marks in the axial and in the inguinal and 
thigh regions which were of uncertain cause but not a 
reflection of any underlying endocrinopathy.  There was mild 
to moderate onychomycosis of both great toenails, as well as 
some mild scattered tinea pedis on the plantar surfaces of 
both feet, which was currently asymptomatic.  Additionally in 
evidence was a region of erythema in both crural areas and in 
the perineal region, without active borders, and 
nonindicative of any active tinea cruris.  In the general 
area of the crural regions and perirectally, as well as in 
the inner upper aspects of both of the veteran's thighs and 
the inguinal and lower abdominal regions over the pubic area, 
there were numerous reddened singular, flat or slightly 
raised skin lesions fitting the characteristics of factitial 
or self-induced dermatitis.

The pertinent diagnoses were history of eczematoid dermatitis 
involving the axillary and inguinal regions, as well as the 
upper inner thighs, currently quiescent and inactive; and 
moderately severe factitial dermatitis of the upper thighs, 
and inguinal and perirectal regions, with singular multiple 
follicular lesions and pigmentation from pruritus, but with 
no active inflammation or infection at the current time.  In 
the opinion of the examiner, the veteran exhibited no 
evidence of eczema or its residuals at the time of 
examination.  

During the course of VA outpatient treatment in mid-October 
1999, the veteran indicated that he had been working a lot.  

A VA outpatient treatment record dated in early January 2000 
is to the effect that the veteran was seen at that time for 
review of his psychotropic medications.  The veteran stated 
that he continued to work construction, and that his two sons 
worked with him.  On mental status examination, his mood was 
normal, and his affect appropriate.  He experienced no 
problems eating or sleeping, though he still had occasional 
nightmares.  His mood appeared stable, and he was not 
depressed.  His concentration was not impaired, and his 
interests and activities were described as normal.  At the 
time of evaluation, the veteran indicated that he was able to 
concentrate on his work, and that his ability to make minor 
decisions was not impaired.  He denied any thought of harm to 
himself or others.  He showed no signs of hypomanic or manic 
behavior, nor were any significant signs of anxiety in 
evidence.  He suffered no panic attacks, nor did he 
experience problems with shortness of breath or palpitations.  
At the time of evaluation, the veteran was well oriented, and 
his memory was intact.  The pertinent diagnosis was chronic 
post-traumatic stress disorder, with a Global Assessment of 
Functioning Score of 40.  

During the course of subsequent VA outpatient treatment in 
early August 2000, the veteran stated that he continued to 
work in construction.  He had quit going to the Vet Center.  
On mental status examination, the veteran was alert and 
ambulatory, and dressed in a neat and clean fashion.  His 
mood was good, and his speech was goal-directed.  He was not 
depressed.  His concentration was not impaired, and his 
interest in activities was normal.  At the time of 
evaluation, there were no significant signs of anxiety.  His 
memory was good, and he was well oriented.  The pertinent 
diagnosis was chronic post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of 65.  

A VA outpatient treatment record dated in February 2001 is to 
the effect that the veteran was seen at that time for review 
of his psychotropic medications.  At the time of evaluation, 
the veteran stated that business had not been good "due to 
the season," and that, as a result, he had not been doing 
anything, and had been "gaining weight."  On mental status 
examination, no significant signs of anxiety were in 
evidence.  The pertinent diagnoses were chronic post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 65; and skin rashes.  Following 
evaluation, the veteran requested a refill of the topical 
ointment for his eczema.  

In April 2001, a VA psychiatric examination was accomplished.  
At the time of examination, it was noted that the veteran's 
claims folder was available, and had been reviewed.  Since 
the time of his last compensation and pension examination, he 
had undergone no hospitalizations for his mental disorder.  
He attended outpatient treatment at the mental hygiene 
clinic, and reportedly showed some depressive symptomatology, 
for which he had received treatment with medication.  He had 
not been working much lately, though this appeared to be 
attributable primarily to economic and weather factors rather 
than reduced capability or disability on the veteran's part.  
He had become less physically active, though he did not 
relate this specifically to problems with anxiety, but rather 
to problems related to age and reduced physical capabilities.  
Based on this, the examiner was of the opinion that the 
veteran was minimizing his symptomatology to some extent.

Regarding past employment, the veteran stated that, at one 
point, he had been directed into factory-type employment, but 
had determined that this was not for him, inasmuch as he was 
too uncomfortable being in such a confined workplace.  
Regarding daily activities, he usually went to bed about 
10 p.m. and often fell asleep on the couch.  Once he laid 
down, he usually got to sleep without a great deal of 
difficulty, though his sleep only lasted an hour or two 
throughout the night.  His sleep was usually chopped into 
short segments.  He got an average of about 6 hours of sleep 
every 24 hours, including the aforementioned short chopped up 
segments and afternoon naps.  He was not exactly sure why he 
woke up, though, at times, it appeared to be the result of 
bad dreams related to his Vietnam combat experiences.  
According to the veteran, he had previously had many more 
nightmares and disturbing dreams, but this had improved to 
some extent.  

On mental status examination, the veteran was 
straightforward, though with some tendency to hyper-
emotionality.  His speech was logical and related, with no 
evidence of hallucinations, delusions, or any formal thought 
disorder.  At the time of examination, there was no evidence 
of either obsessions or compulsions.  Nor did the veteran 
appear acutely depressed.  He was oriented, and he was not 
outwardly anxious.  He exhibited some memory and 
concentration problems, though with a tendency to minimize 
these problems.  His sleep disturbance was reported as 
significant, and there was some indication of a loss of 
control over food intake.

In the opinion of the examiner, the veteran continued to meet 
the criteria for post-traumatic stress disorder, showing 
avoidance, heightened arousal, sleep disturbance, and the 
reexperiencing of certain symptoms, including nightmares and 
intrusive recall.  He did not appear to be elaborating his 
symptoms, but rather minimized them.  Despite this, there 
appeared to be some increase in the level of the post-
traumatic stress disorder symptomatology, and in the social 
and industrial impairment associated with such 
symptomatology, as indicated by his Global Assessment of 
Functioning Score.  According to the examiner, the veteran 
seemed to function somewhat less both vocationally and 
socially than at the time of his last compensation and 
pension examination.  The pertinent diagnosis was chronic 
post-traumatic stress disorder, with depressive 
symptomatology, with a Global Assessment of Functioning Score 
of 56.

On VA dermatologic examination, likewise conducted in early 
April 2001, the veteran's claims folder was available, and 
was reviewed.  The veteran complained of recurrent rashes, 
over his entire body, including his trunk and extremities.  
This rash was itchy, red, and circular in manner.  His 
current treatment consisted of bathing daily with home-made 
soap made of Borax and lye, and then applying a topical 
steroid ointment mixed with a small amount of water.  

On physical examination, the veteran's skin was generally 
warm and dry, with good turgor, and no bruises.  Stretch 
marks were present in the axillary and inguinal regions, and 
there were numerous eczematous maculopapular, nearly circular 
patches on the veteran's trunk and legs ranging in size from 
.5 centimeters to 2 centimeters in diameter, with a mildly 
erythematous base, as well as mild lichenification with 
scraping.  The skin on the plantar surfaces of the veteran's 
feet in between his toes was peeling and flaky, with numerous 
small vesicles on the plantar surface of the feet.  The 
great, second, and fifth toenails were thickened and of a 
yellowish color, brittle, and characterized by subungual 
debris bilaterally.  There were numerous small pustules 
present on the veterans' trunk, and in the inguinal and 
suprapubic areas, generally surrounding hair follicles, as 
well as numerous small scars on his trunk and extremities.  
At the time of examination, the veteran's skin problems were 
described as "generalized."  There was no evidence of 
ulceration, exfoliation, or crusting, and no associated 
systemic symptoms were noted.  The pertinent diagnosis was 
generalized eczema of the trunk and extremities, under good 
control, the appearance of which was most consistent with 
nummular eczema.  Also noted was minimal, nondisfiguring 
scarring, more likely than not secondary to excoriation of 
past pruritic eczematous patches.  

During the course of VA outpatient treatment in late 
September 2001, the veteran stated that he had been doing 
well until the time of the terrorist attacks in New York.  
Since that time, he had begun having nightmares and bad 
dreams.  However, he had been able to control his emotions.  
On mental status examination, the veteran's mood was 
variable, though with an appropriate affect.  He was alert, 
ambulatory, and dressed appropriately, and appeared goal-
directed.  His mood had been down for a while, but was slowly 
going back to normal.  His concentration was not impaired, 
and his interest in activities was normal.  His ability to 
make minor decisions was not impaired, and he denied any 
thoughts of harm to others or to himself.  He showed no signs 
of hypomanic or manic behavior, or of any significant 
anxiety.  His memory was intact, and he was well oriented.  
The pertinent diagnosis was chronic post-traumatic stress 
disorder, with a Global Assessment of Functioning Score of 
from 40 to 50.  

A review of the record discloses that service connection is 
currently in effect for post-traumatic stress disorder, 
evaluated as 50 percent disabling; superficial eczema of the 
legs and thighs, evaluated as 10 percent disabling; and 
chronic alcoholism associated with post-traumatic stress 
disorder, evaluated as noncompensably disabling.  The 
combined evaluation currently in effect for the veteran's 
various service-connected disabilities is 60 percent.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§  4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

As regards the veteran's service-connected post-traumatic 
stress disorder, the 50 percent evaluation currently in 
effect contemplates the presence of occupational and social 
impairment characterized by reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped-speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  An increased, which is to say, 70 percent 
evaluation would require demonstrated evidence of 
occupational and social impairment characterized by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and/or an inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130 and Part 4, Code 9411 (2001).

In the present case, at the time of a VA psychiatric 
examination in June 1999, the veteran was well dressed and 
well groomed.  While reporting symptoms of chronic 
irritability, he indicated that he had never been involved in 
any altercation as a result of this problem.  On mental 
status examination, the veteran's immediate and intermediate 
memory was within normal limits.  While at the time of 
examination, there was evidence of some impairment of 
concentration, his mental arithmetic was accurate.  
Depressive symptomatology described by the veteran was mostly 
mild, and included some subjective depression, as well as 
diminished energy.  Both orientation and abstract reasoning 
were within normal limits, and there was no evidence of manic 
or hypomanic behavior.  At the time of examination, the 
examiner was of the opinion that there might have been some 
improvement in the veteran's avoidance symptoms.

The Board concedes that, on more recent VA psychiatric 
examination in April 2001, there was some apparent increase 
in the level of the veteran's post-traumatic stress disorder 
symptomatology, as indicated by a Global Assessment of 
Functioning Score of 56.  Nonetheless, during the course of 
that examination, the veteran was neither acutely depressed 
nor outwardly anxious.  While at the time of examination, 
there was some evidence of memory and concentration problems, 
the veteran was well-oriented, with speech which was logical 
and related.  At no time has it been shown that the veteran 
suffers from suicidal ideation, obsessional rituals, spatial 
disorientation, or any other psychiatric symptomatology 
commensurate with an increased (i.e.,) 70 percent evaluation.  
See 38 C.F.R. Part 4, Code 9411 (2001).  Under such 
circumstances, the veteran's claim for an increased rating 
for service-connected post-traumatic stress disorder must be 
denied.

Turning to the issue of an increased rating for eczema of the 
legs and thighs, the Board notes that, on VA general medical 
examination in June 1999, there was noted only a history of 
eczematoid dermatitis, which was described as currently 
quiescent and inactive.  Factitial dermatitis, described as 
moderately severe, was lacking in evidence of either active 
inflammation or infection.  In the opinion of the examiner, 
there was no evidence of eczema or its residuals.

On VA dermatologic examination in April 2001, the veteran's 
skin was described as generally warm and dry, with good 
turgor, and no bruises.  While at the time of examination, 
there were in evidence numerous eczematous maculopapular 
patches on the trunk and legs, examination was negative for 
the presence of ulceration, exfoliation, or crusting.  It was 
opined that the eczema was under good control.

The 10 percent evaluation currently in effect contemplates 
the presence of eczema with exfoliation, exudation, or 
itching and involvement of an exposed surface or extensive 
area.  In order to warrant a rating of 30 percent evaluation, 
there would, of necessity, need to be demonstrated the 
presence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  38 C.F.R. Part 4, Code 7806 (2001).

As is clear from the above, the veteran currently suffers 
from neither constant exudation or itching, nor marked 
disfigurement.  In fact, his eczema is, at present, under 
good control.  Under such circumstances, the 10 percent 
evaluation currently in effect is appropriate, and an 
increased rating is not warranted.  

Finally, turning to the issue of a total disability rating 
based on individual unemployability, the Board notes that 
total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  In the 
alternative, a total disability rating for compensation may 
be assigned where the schedular rating for service-connected 
disability or disabilities is less than total when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).

In the case at hand, it is clear that the veteran does not 
currently meet the schedular requirements for a total 
disability rating based upon individual unemployability.  
More specifically, while the veteran's service-connected 
post-traumatic stress disorder is currently rated as 50 
percent disabling, the combined evaluation for the veteran's 
various service-connected disabilities is, at present, only 
60 percent.  In addition, the veteran has consistently been 
shown to be not only employable, but employed.  By the 
veteran's admission, his intermittent periods of unemployment 
have been precipitated by the local economy and/or bad 
weather, or other factors affecting the market for his type 
of work.  In any case, it has not been demonstrated that, due 
solely to the veteran's service-connected disabilities, he is 
precluded from all forms of substantially gainful employment 
consistent with his education and occupational experience.  
Accordingly, a total disability rating based upon individual 
unemployability must be denied.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been furnished with statements and 
supplemental statements of the case providing him with notice 
of the evidence necessary to prevail on his claims.  In 
addition, the veteran has been afforded multiple VA 
examinations, the results of which have been carefully 
considered in his claims for benefits.  Accordingly, the 
Board is of the opinion that no further duty to assist the 
veteran exists in this case.  



ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.  

An evaluation in excess of 10 percent for superficial eczema 
of the legs and thighs is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

